DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2022 has been entered.


Status of Claims
Claims 1-8, 10-22 are pending in this application.

Claims 16-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 October 2020.

Claims 6-8, 11, and 12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1-5, 10, and 13-15 are examined.


Withdrawn Objections
The objection to claim 13 is withdrawn in view of Applicant’s amendment to claim 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 19 July 2022:
Claims 1-5, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Yang”, US Patent 6,270,722, cited by Applicant in IDS filed 26 July 2019) in view of Gad-El (WO 2007/023481).  
Regarding claims 1-5, 10, and 15, Yang teaches stabilized bromine solutions, useful for controlling biofouling in water and on hard surfaces, comprising a bromine source such as alkaline earth metal bromides, combined with an oxidizer such as persulfate (peroxymonosulfate), and a stabilizer such as urea (described by Applicant as “solidification agent”; e.g., see as-filed specification, page 21) (e.g., see Yang at col. 2, lines 10-63).  The ratio between bromine source and oxidizer is preferably in the range of about 0.5 to 2 (e.g., col. 2, lines 36-38).  While this range does not overlap that instantly claimed (i.e., about 2.5:1 to about 6:1; see claims 1 and 10 as amended), it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.  In this case, the limit of “about 2” taught by Yang (which includes values slightly higher than 2) is sufficiently close to the limit of “about 2.5” instantly claimed (which includes values slightly lower than 2.5) that the same result as a biocide would be expected to result, absent evidence to the contrary.  Therefore, it would be within the purview of the ordinarily skilled artisan to adjust the ratio of amounts taught by Yang to those which are sufficiently close to those taught by Yang, including amounts within the range instantly claimed, with a reasonable expectation of forming a composition having the same purpose and properties (i.e., as a biocide).
While Yang does not exemplify a composition comprising a persulfate or urea, Yang specifically teaches a persulfate may be used as the oxidizer instead of sodium hypochlorite, and thus the skilled artisan would find it obvious to utilize a persulfate in the composition of Yang, with a reasonable expectation of success.  Additionally, Yang specifically teaches and suggests urea may be used as the stabilizer, and thus the skilled artisan would also find it obvious to utilize urea in the composition of Yang, with a reasonable expectation of success.  
While Yang exemplifies the use of solid component(s) in its composition, (e.g., see Examples 1 and 2), Yang does not specifically teach the composition in a form recited in instant claim 1 as amended, such as a pressed solid.
However, Gad-El is in the same field of biocidal compositions (e.g., abstract) and teaches compositions having similar components, including inorganic halides and oxidizing agent such as persulphate salts (e.g., pages 3-4; Example 1), wherein said compositions may be a pressed solid (e.g., tablet) which is then used to form a solution (e.g., page 8).  Therefore, the ordinarily skilled artisan would find it obvious to formulate the composition of Yang in a dry form such as a pressed solid prior to mixing in solution, with a reasonable expectation of success.
Regarding claim 13, Yang teaches amounts of stabilizer (solidification agent) of about 1-5% (e.g., see Examples 1 and 2).
Regarding amounts of halogen source and oxidizing agent with a solid composition (claim 14), Gad-El teaches amounts of halide source and oxidizing agent within those instantly claimed (e.g., see page 8, lines 24-28).

Response to Arguments
Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive.  
Applicant argues Yang does not suggest increasing the molar ratio of halogen source to oxidizing agent above 2:1 and therefore cannot render the claimed subject matter as obvious.  Applicant argues the claimed molar ratio of halogen source to oxidizing agent from about 1:6 to about 1:2.5 beneficially provides a consistently high level of FRC (free residual chlorine) generation, as demonstrated in the Examples of the Specification.  Applicant further argues one skilled in the art would not find motivation from Yang to increase the molar ratio of halogen source to oxidizing agent above 2:1 because Yang states that a molar ratio of 0.5:1 to 2:1 produce a high-strength, stabilized bromine solution at higher yield, and thus cannot render the claimed subject matter as obvious.
This argument is not persuasive because, while the range of “about 0.5 to 2” taught by Yang does not overlap the instantly claimed range of about 2.5 to 6 (i.e., about 2.5:1 to about 6:1), it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.  In this case, the limit of “about 2” taught by Yang (which includes values slightly higher than 2) is sufficiently close to the limit of “about 2.5” instantly claimed (which includes values slightly lower than 2.5) that the same result as a biocide would be expected to result, absent evidence to the contrary.  Therefore, it would be within the purview of the ordinarily skilled artisan to adjust the ratio of amounts taught by Yang to those which are sufficiently close to those taught by Yang, including amounts within the range instantly claimed, with a reasonable expectation of forming a composition having the same purpose and properties (i.e., as a biocide).  Applicant has not provided or pointed to any evidence demonstrating any unexpectedly improved results, or any criticality, for the range of molar ratios as currently claimed (note Applicant’s data in the specification demonstrates equivalent results for a molar ratio of 2:1, which overlaps the range taught by Yang; e.g., see as-filed specification, Table 4), and thus the rejection is maintained. 
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611